Citation Nr: 1540684	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-38 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric condition, to include depression secondary to a service-connected back disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  He had additional Army Reserve duty through July 1980.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying entitlement to service connection for posttraumatic stress disorder (PTSD).

The Board denied entitlement to service connection for PTSD in July 2011.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties to the motion requested that the Board's July 2011 decision be vacated and remanded because the Board did not consider entitlement to service connection for acquired psychiatric disorders other than PTSD.  An order of the Court granting the JMR was issued in May 2012.

In April 2013, the Board again remanded the matter.  

In August 2015, the Veteran expanded the scope of his appeal even further to include a new theory of entitlement involving secondary service connection.  The Board has recharacterized the issue on the title page to better reflect the expanded scope of the claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (noting that "reflexively" treating a new diagnosis as a new claim could prevent assignment of an earlier effective date); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran was previously represented by a private attorney in this matter.  In July 2015, however, he filed a power of attorney (on a VA Form 21-22) appointing North Carolina Division of Veterans Affairs (NCDVA) as his representative.  This form specified that NCDVA was to represent him in "any and all claim."  Thus, the filing of this form revoked the prior power of attorney in favor of the private attorney.  See 38 C.F.R. §§ 14.631(e)-(f) (2015).  

In April 2015, the RO issued a rating decision adjudicating several claims, including denying service connection for a bilateral shoulder condition.  In June 2015, the Veteran filed a statement asking that VA "reconsider the decision" denying service connection for a bilateral shoulder condition.  This statement cannot yet be recognized as a notice of disagreement (NOD)) sufficient to bring it within the Board's jurisdictional authority to address pursuant to 38 C.F.R. § 19.9(c), because a standardized notice of disagreement (NOD) form has not been filed.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Missing Records

The Veteran underwent a VA examination in October 2014.  In the examination report, the examiner referred to numerous VA treatment records which have not been associated with the claims file.  It is imperative that all relevant treatment records be obtained upon remand.  

VA Examination

Recently, in August 2015, the Veteran has asserted a new theory of entitlement in support of his claim.  He now maintains that a current psychiatric condition, depression, is secondary to a service-connected low back disability.  Based on an August 2015 memorandum in the record, the RO has already requested a VA examination to address the secondary theory of entitlement.  The Board will ask that this VA examination be completed.  


Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records not already associated with the claims file.  

2.  After completing all development set forth in paragraph 1 above, arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., at least equally likely) any psychiatric condition is proximately due to, the result of, or caused by any other medical condition, such as a back condition?

(b) Is it at least as likely as not (i.e., at least equally likely) that psychiatric condition has been aggravated (made permanently worse or increased in severity) by any other medical condition, such as a back condition?  If yes, was that increase in severity due to the natural progress of the disease?  

In answering all questions, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence supports your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file. 

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

